DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2019 has been considered by the Examiner and made of record in the application file.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunjeev S. Sikand (60107) on January 27, 2021.
The application has been amended as follows: 
21. (Canceled)
22. (Canceled)
23. (Canceled)
24. (Canceled)
25. (Canceled)
26. (Canceled)
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider claims 1 and 10, the most relevant prior art of record, Roquemore, III et al. (US 2018/0027598 A1) in view of Aggarwal et al. (US 8,928,232 B2), fails to specifically show, disclose, or suggest receiving, via the local wireless communication network or the secondary network, a respective uncommissioned luminaire identifier from a plurality of uncommissioned luminaires; storing the respective uncommissioned luminaire identifier of the uncommissioned luminaires in an uncommissioned luminaire list; sending, via the local wireless communication network or the secondary network, a scan request message to each uncommissioned luminaire requesting a scan response message; in response to sending the scan request message to each uncommissioned luminaire, receiving, via the local wireless communication network or the secondary network, from each of the uncommissioned luminaires the scan response message including: (i) the respective uncommissioned luminaire identifier, (ii) a neighboring commissioned luminaire list of commissioned luminaire identifiers of neighboring commissioned luminaires, and (iii) a respective signal strength indicator measurement of the uncommissioned luminaire to each of the neighboring commissioned luminaires.
Roquemore, II et al. show and disclose sending from a gateway, via a local wireless communication network or a secondary network, a health status request message to each commissioned luminaire in an indoor space requesting a health status response message (group monitor periodically checks the health of each lighting system element, such as luminaires 10A-N, wall switches 20A-N, plug load controller 
Aggarwal et al. show and disclose storing the commissioned luminaire identifier; (i) the respective uncommissioned luminaire identifier, (ii) a neighboring commissioned luminaire list of commissioned luminaire identifiers of neighboring commissioned luminaires, and (iii) a respective signal strength indicator measurement of the uncommissioned luminaire to each of the neighboring commissioned luminaires (exchange communications with one or more other lighting devices implemented by a respective lighting device may involve sending a signal identifying the respective lighting device to each of the other lighting devices.  Each other device sends, and thus the respective device receives responsive signals; and each such received signal identifies one of the other lighting devices.  From these received signals, the respective lighting device performing the commissioning can compile a list, table or the like in memory, to effectively store each received identification of another of the lighting devices in its memory; the commissioning element may detect strength of some physically limited signal modulated with an identifier of another element, such as visible or infrared light, 
Roquemore, III et al., as modified by Aggarwal et al., however, lack the claimed features of receiving, via the local wireless communication network or the secondary network, a respective uncommissioned luminaire identifier from a plurality of uncommissioned luminaires; storing the respective uncommissioned luminaire identifier of the uncommissioned luminaires in an uncommissioned luminaire list; sending, via the local wireless communication network or the secondary network, a scan request message to each uncommissioned luminaire requesting a scan response message; in response to sending the scan request message to each uncommissioned luminaire, receiving, via the local wireless communication network or the secondary network, from each of the uncommissioned luminaires the scan response message including: (i) the respective uncommissioned luminaire identifier, (ii) a neighboring commissioned luminaire list of commissioned luminaire identifiers of neighboring commissioned luminaires, and (iii) a respective signal strength indicator measurement of the uncommissioned luminaire to each of the neighboring commissioned luminaires, therefore these limitations, in conjunction with the other limitations recited in claims 1 and 10, are novel and unobvious over the combination Roquemore, III et al. and Aggarwal et al..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/Examiner, Art Unit 2641